FILED
                             NOT FOR PUBLICATION                           DEC 20 2013

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


AHAB JOSEPH NAFAL,                               No. 12-55615

                Plaintiff - Appellant,           D.C. No. 2:11-cv-06238-SVW-
                                                 PJW
  v.

JAY Z; et al.                                    MEMORANDUM*

                Defendants - Appellees.


                     Appeal from the United States District Court
                         for the Central District of California
                     Stephen V. Wilson, District Judge, Presiding

                            Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Ahab Joseph Nafal appeals pro se from the district court’s judgment

dismissing his copyright infringement action. We have jurisdiction under 28

U.S.C. § 1291. We review de novo, Davis v. HSBC Bank Nev., N.A., 691 F.3d

1152, 1159 (9th Cir. 2012), and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly held that the Copyright Act of 1909 governs

Nafal’s claim because the musical composition for which Nafal claims to own an

exclusive license was created in or around 1957, before the effective date of the

Copyright Act of 1976. See Twentieth Century Fox Film Corp. v. Entm’t Distrib.,

429 F.3d 869, 876 (9th Cir. 2005); Dolman v. Agee, 157 F.3d 708, 712 n.1 (9th Cir.

1998). Therefore, the district court properly dismissed this action because Nafal

failed to join the copyright owners as required under the Copyright Act of 1909.

See Followay Prods., Inc. v. Maurer, 603 F.2d 72, 74-75 (9th Cir. 1979) (stating

that “the owner of a copyright is an indispensable party to an infringement action

by a licensee”); Cable Vision, Inc. v. KUTV, Inc., 335 F.2d 348, 353-54 (9th Cir.

1964) (stating that “an exclusive licensee may not alone maintain an infringement

action” and must “join[] the copyright owner”).

      We deny as moot defendants’ motions for judicial notice, filed on December

21, 2012, because the district court in the instant action granted judicial notice of

these documents, and they are already part of the record.

      AFFIRMED.




                                           2                                     12-55615